DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-2, 5-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-14 and 15 of U.S. Patent No. 10,553,781. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of the instant claims is recited in the more broadly claimed reference claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 15-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the regrowth metal layer" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is presumed to be the previously recited “iron containing metal layer of cobalt ferrite” recited in line 12, and line 14 is assumed to read, "the iron containing metal layer".
Claims 2-10 are rejected as ultimately depending from claim 1.
Claim 15 recites the limitation "wherein the metal oxide layer is selected from the group consisting of aluminum oxide (Al2O3), titanium dioxide (TiO2) and combinations thereof" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because claim 11 from  comprises a material [[is]] selected from the group consisting of aluminum oxide (Al2O3), titanium dioxide (TiO2) and combinations thereof".
Claim 16 is rejected as depending from claim 15.
Claim 18 recites the limitations, "the metal stack includes a first metal oxide layer in direct contact with a first side of the single crystalline free layer, and a second metal oxide layer in direct contact with the regrowth metal layer" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim because it is not clear if either the first or second metal oxide layers are the same as the “metal oxide layer” previously recited in claim 17.  For purposes of compact prosecution, the “first metal oxide layer” is presumed to be the previously recited “metal oxide layer” recited in claim 17, and claim 18 is assumed to read, "the metal stack includes that the metal oxide layer is a first metal oxide layer in direct contact with a first side of the single crystalline free layer, and a second metal oxide layer in direct contact with the regrowth metal layer".
Claim 20 is rejected as depending from claim 18.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8 and 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 15, the limitation reciting that “the metal oxide layer is selected from the group consisting of aluminum oxide (Al2O3), titanium dioxide (TiO2) and combinations thereof”, appears to require omission of the limitation in claim 11, from which claim 15 depends, reciting “a metal oxide layer zirconium oxide (ZrO)”, thus failing to include all limitation of claim 11.
Claim 16 is rejected as depending from claim 15.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US PGPub 2014/0248719) as evidenced by Guo (US PGPub 2014/0175581), in view of Jan (US PGPub 2013/0264665).

depositing a metal layer comprising a boron (B) sink composition (para. [0062] & [0067]: non-magnetic top surface boron absorption material) atop the free layer; 
annealing to diffuse boron (B) from the free layer to the metal layer comprising the boron sink composition (para. [0058]; para. [0066]:  processes of Fig. 4 differs from Fig. 6 in the etch-back step), wherein the depositing the metal layer and the annealing to diffuse boron from the free layer to the metal layer is conducted in situ (para. [0063]:  etch-back step carried out in the same tool system used for depositing, annealing, and cooling without breaking vacuum); 
removing the metal layer including the boron (B) sink composition (para. [0062] & [0069]), the remaining composition of the single free layer is said cobalt (Co) and said iron (Fe) that is crystalline and from which boron (B) has been removed (para. [0035] & [0057]:  boron in the free layer reduces the crystallinity, which reduces both free layer internal stiffness and the TMR, and it is an object of the etch-back process of Fig. 6 to eliminate the boron from the free layer; see also Guo, which discloses in para. [0041], [0045], & [0048] the desirability of producing a pure CoFe free layer to reduce this damping constant by providing various capping layer compositions to absorb as much boron as possible); 
and forming a metal oxide atop the free layer (106, para. [0070]:  MgO), wherein the free layer comprises a crystalline cobalt and iron alloy (para. [0058]). 
Zhou further discloses that annealing promotes crystallization of MgO barrier layer 26 (para. [0022]) and contacting interface layers of 102 and 104 to promote higher perpendicular magnetic anisotropy (PMA) (para. [0057]), that the field of the surface PMA originating from the barrier interface is inversely proportional to the thickness of the free layer formed by the annealing process (para. [0059]), that the top layer 106 may comprise multiple layers including Fe (para. [0070]], and that annealing after deposition of top layer 106 promotes desired magnetic properties (para. [0071]) including PMA through exchange coupling and magneto-static coupling from the free layer to top layer 106 (para. [0059]).

The semiconductor art well recognized that annealing duration in an CoFeB MTJ controls parameters critical for device performance, including crystalline structure formation and boron diffusion (see Zhou, para. [0031-0032]:  200-500C for a few minutes to a few hours).  Annealing duration is therefore an art recognized result affecting parameter.
  According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum annealing duration.
Zhou appears not to explicitly disclose forming an iron containing metal layer of cobalt ferrite (CoFe) in direct contact with an exposed surface of the free layer.
Zhou discloses in Fig. 2(a), depositing CoFe layer (58, para. [0038] & [0040]) atop an exposed surface of a free layer (56, para. [0040] & [0035]; also see analogous layer 32 in Fig. 1, para. [0027]), to increase the stiffness of the free layer through crystalline exchange coupling (para. [0035] & [0041]:  the exchange coupling increases with increased thickness of the crystalline layer) which reduces energy dissipation during switching [para. 0035] and lowers the switching voltage (para. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit a layer comprising CoFe atop an exposed surface of the free layer, after thinning the free layer to remove the boron containing portion, to increase the crystalline thickness and thus the free layer stiffness, reduce switching energy dissipation, and lower switching voltage.  In so doing, the method includes forming an iron containing metal layer of cobalt ferrite (CoFe) in direct contact with an exposed surface of the free layer.
Zhou as combined appears not to explicitly disclose forming the metal oxide atop the iron containing metal layer such that an interface between the metal oxide and free layer provides perpendicular magnetic anisotropy character.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the metal oxide capping layer on the free layer as in Jan in the method of Zhou to provide additional perpendicular magnetic anisotropy to the free layer.  In so doing, the method includes forming the metal oxide atop the iron containing metal layer such that an interface between the metal oxide and free layer provides perpendicular magnetic anisotropy character, which allows for a product which has a large coercivity field and anisotropy field while reducing the overall magnetoresistance of the structure (Jan, para. [0006]).  (The Examiner notes that the oxidation proceeds by forming the metal oxide first atop the regrowth/deposited layer and which then oxidizes the entire layer to provide an interface the CoFe layer, thereby providing PMA in accordance with the teachings of both Zhou, para. [0059], and Jan para. [0017], [0037], & [0039].  The Examiner also notes that claim language allows the iron containing metal layer formed in direct contact with the free layer to comprise boron for PMA inducing crystallization in accord with the teachings of Zhou para [0045] and Jan.  The Examiner further notes that the iron containing metal layer must be interpreted in light of Instant Disclosure Fig. 5B as part of the magnetic free layer such that the interface between metal oxide 40 and layer 35 meets the interface language of the claim).
Regarding claim 2, Zhou further discloses that the free layer comprises CoFeB (para. [0067]).
Regarding claim 3, Zhou further discloses that the free layer is present atop a metal oxide layer (26, para. [0067]) that is present atop the reference layer (102).

Regarding claim 5, Zhou further discloses that the boron sink composition comprises titanium (Ti), tantalum (Ta), zirconium (Zr) or alloys thereof (para. [0062]).
Regarding claim 6, Zhou as combined further discloses that forming said metal oxide atop the free layer comprises exposure to oxygen (Jan, para. [0036]:  oxidation process).
Regarding claim 7, Zhou further discloses that the removing of the metal layer including the boron (B) sink composition comprises etching (para. [0062] & [0069]).
Regarding claim 8, Zhou as combined further discloses that the iron containing metal layer comprises cobalt and iron (58, para. [0040]).
Regarding claim 9, Zhou as combined further discloses that the iron containing metal layer is crystalline (58, para. [0035]; see also para. [0044-0045]).
Regarding claim 10, Zhou further discloses that following said annealing to diffuse boron (B) from the free layer to the metal layer comprising the boron sink composition, the free layer comprised CoFe (para. [0067-0069], para. [0058] & [0062]).
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US PGPub 2014/0248719) as evidenced by Guo (US PGPub 2014/0175581.
Regarding claim 17, Zhou discloses in Fig. 6(a), a single crystalline free layer (104, para. [0067-0069], [0061], [0058], [0051], & [0022]) comprised of a cobalt and iron alloy that is substantially free of boron (para. [0058], [0062] & [0069]:  boron removed in etch-back; para. [0035] & [0057]:  boron in the free layer reduces the crystallinity, which reduces both free layer internal stiffness and the TMR, and it is an object of the etch-back process of Fig. 6 to eliminate the boron from the free layer; see also Guo, which discloses in para. [0041], [0045], & [0048] the 
a metal oxide layer (26, para. [0058] & [0067-0068]) present on a surface of the single crystalline free layer in order to generate perpendicular magnetic anisotropy character (PMA) (para. [0057]) in a metal stack to for a spin torque transfer magnetic random access memory device (para. [0010]).  Zhou further discloses that the field of the surface PMA originating from the barrier interface is inversely proportional to the thickness of the free layer formed by the annealing process (para. [0059]), and that annealing after deposition of top layer 106 promotes desired magnetic properties (para. [0071]) including PMA through exchange coupling and magneto-static coupling from the free layer to top layer 106 (para. [0059]).
Zhou appears not to explicitly disclose a regrowth metal layer on a surface of the single free layer, wherein the regrowth metal layer is comprised of CoFe.
Zhou discloses in Fig. 2(a), depositing an additional layer comprising CoFe (58, para. [0038] & [0040]) atop an exposed surface of a free layer (56, para. [0040] & [0035]; also see analogous layer 32 in Fig. 1, para. [0027]), to increase the stiffness of the free layer through crystalline exchange coupling (para. [0035] & [0041]:  the exchange coupling increases with increased thickness of the crystalline layer) which reduces energy dissipation during switching [para. 0035] and lowers the switching voltage (para. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit a layer comprising CoFe atop an exposed surface of the free layer, after thinning the free layer to remove the boron containing portion, to increase the crystalline thickness and thus the free layer stiffness, reduce switching energy dissipation, and lower switching voltage.  In so doing, there is a regrowth metal layer on a surface of the single free layer, wherein the regrowth metal layer is comprised of CoFe.
Regarding claim 19, Zhou as combined further discloses that the single crystalline free layer is CoFe (Zhou, para. [0067-0069], para. [0058] & [0062]).  (The Examiner notes that the regrowth metal layer is separate from the free layer as claimed in light of the disclosure as shown in Fig. 5B.)
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US PGPub 2014/0248719) as evidenced by Guo (US PGPub 2014/0175581), further in view of Jan (US PGPub 2013/0264665).
Regarding claim 18, Zhou further discloses that the metal stack includes the metal oxide layer (26), which is a first metal oxide layer in direct contact with a first side of the single crystalline free layer, and a second metal oxide layer (106) on a second side of the single crystalline free layer
Zhou as combined appears not to explicitly disclose that the second metal oxide layer is in direct contact with the regrowth metal layer on the second side of the single crystalline free layer.
Jan discloses in Fig. 2, a metal oxide capping layer (15) on a free layer (20, para. [0034]), to modify the ferromagnetic/oxide interface (para. [0039]) to provide additional perpendicular magnetic anisotropy to the free layer (para. [0017] & [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide a metal oxide capping layer on the free layer as in Jan in the device of Zhou to provide additional perpendicular magnetic anisotropy to the free layer.  In so doing, the metal oxide layer present on the opposite surface and in direct contact with a second side of the single crystalline free layer generates perpendicular magnetic anisotropy character.  The Examiner notes that claim language allows the CoFe containing regrowth metal layer formed in direct contact with the free layer to comprise boron for PMA inducing crystallization in accord with the teachings of Zhou para [0045], and Jan.
Regarding claim 20, Zhou further discloses that the single crystalline free layer has a thickness ranging from 5A to 30A (para. [0069]:  1-2nm).

Allowable Subject Matter
Claims 11-14 are allowable if the double patenting rejections are overcome.
The following is an examiner’s statement of reasons for indicating allowable subject matter:  the prior art neither discloses nor suggests in the context of claim 11 the limitations of “…a metal oxide layer zirconium oxide (ZrO) present on the regrowth metal layer to provide an oxide interface on opposing surfaces of the single crystalline free layer in order to generate perpendicular magnetic anisotropy character.”  The recitation of ZrO to provide an oxide interface to generate PMA requires that the zirconium oxide is known to produce PMA in the free layer.  The prior art does not appear to disclose either a method step or sufficient teaching to render ZrO obvious in the context of the claim.  Prior art Jan notably discloses many suitable metals for forming a PMA inducing metal oxide capping layer (see para. [0033] & [0041]) but does not disclose zirconium oxide.
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891